Citation Nr: 0928071	
Decision Date: 07/28/09    Archive Date: 08/04/09

DOCKET NO.  02-11 930	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for degenerative joint 
disease of the lumbar spine.

2.  Entitlement to service connection for osteoarthritis of 
the left ankle, bilateral shoulders, bilateral knees, 
bilateral hands, bilateral wrists, bilateral elbows, 
bilateral feet, and bilateral hips, including as secondary to 
the service-connected right ankle disability.

3.  Entitlement to a disability rating in excess of 20 
percent for degenerative joint disease of the right ankle 
with fusion of the right tibiotalar.

4.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).




REPRESENTATION

Appellant represented by:	Faye E. Fishman, Attorney


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel


INTRODUCTION

The Veteran served from April 1980 to April 1983 and from 
January 1985 to November 1990.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO).

In a February 2005 decision, the Board denied the Veteran's 
claims of entitlement to service connection for 
osteoarthritis of the left ankle, bilateral shoulders, 
bilateral knees, bilateral hands, bilateral wrists, bilateral 
elbows, bilateral feet, bilateral hips, and lumbar spine and 
entitlement to TDIU.  Subsequently, the Veteran appealed his 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  While the case was pending at the Court, the 
Veteran's attorney and VA's Office of General Counsel issued 
a Joint Motion for Partial Remand.  In a June 2006 Order, the 
Court granted the motion, vacating the Board's February 2005 
decision and remanding the appeal to the Board for 
adjudication.  In compliance with the Joint Motion, the Board 
remanded the Veteran's claim in February 2007.  It is 
properly before the Board at this time.

The issues of entitlement to TDIU and entitlement to a 
disability rating in excess of 20 percent for degenerative 
joint disease of the right ankle with fusion of the right 
tibiotalar are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Degenerative joint disease of the lumbar spine is related 
to trauma in service.

2.  Osteoarthritis of the left ankle, bilateral shoulders, 
bilateral knees, bilateral hands, bilateral wrists, bilateral 
elbows, bilateral feet, and bilateral hips was not manifest 
during service or within one year of discharge, and is not 
related to the Veteran's active service.

3.  Osteoarthritis of the left ankle, bilateral shoulders, 
bilateral knees, bilateral hands, bilateral wrists, bilateral 
elbows, bilateral feet, and bilateral hips is not shown to 
have been caused or aggravated by a service-connected disease 
or injury.


CONCLUSIONS OF LAW

1.  Degenerative joint disease of the lumbar spine was 
incurred in service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2008).

2.  Osteoarthritis of the left ankle, bilateral shoulders, 
bilateral knees, bilateral hands, bilateral wrists, bilateral 
elbows, bilateral feet, and bilateral hips was not incurred 
in or aggravated by active service and may not be presumed to 
have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2008).

3.  Osteoarthritis of the left ankle, bilateral shoulders, 
bilateral knees, bilateral hands, bilateral wrists, bilateral 
elbows, bilateral feet, and bilateral hips is not proximately 
due to or the result of a service-connected disease or 
injury. 38 C.F.R. § 3.310(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his attorney of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2008); 38 C.F.R. § 
3.159(b) (2008); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claims; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide, in 
accordance with 38 C.F.R. § 3.159(b)(1).  VCAA notice should 
be provided to a claimant before the initial unfavorable RO 
decision on a claim.  See Pelegrini v. Principi, 18 Vet. App. 
112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran's claim was received after the enactment of the 
VCAA.

A letter dated in October 2001 told the Veteran that VA would 
make reasonable efforts to obtain evidence necessary to 
support his claims.  He was informed that he was required to 
provide sufficient information to allow VA to obtain records.  
He was asked to identify any VA or private medical treatment.  
The various types of evidence that might support his claims 
were listed.  The letter outlined VA's responsibilities with 
respect to obtaining evidence on the Veteran's behalf.  He 
was informed of what the evidence needed to show in order to 
substantiate his service connection claims.

The Board notes that the Veteran has not been provided with 
notice consistent with the requirements of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  His claim regarding the 
lumbar spine is granted herein.  Thus, an effective date and 
rating will be assigned, and the lack of such notice will be 
cured at that time.  With regard to the claim being denied, 
the absence of this notice is harmless error, since no 
disability rating or effective date will be assigned.

While complete VCAA notice in this case was not provided 
prior to the initial adjudication, the notice was provided 
and the claims subsequently readjudicated by the RO in the 
supplemental statement of the case dated in August 2008, 
which was prior to the transfer and certification of the case 
to the Board.  The Board finds that the content of the notice 
provided to the Veteran fully complied with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding 
VA's duty to notify.  The Veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claims and to respond to VA notices.  Further, the 
Board finds that the purpose behind the notice requirement 
has been satisfied because the Veteran has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claims.

Although the Veteran received inadequate preadjudicatory 
notice, the record reflects that he was provided with a 
meaningful opportunity such that the preadjudicatory notice 
error did not affect the essential fairness of the 
adjudication now on appeal.  Shinseki v. Sanders, No. 07-1209 
(S. Ct. April 21, 2009).

The Board is unaware of any outstanding evidence or 
information that has not already been requested.  Therefore, 
the Board is satisfied that the RO has complied with the duty 
to assist requirements of the VCAA and the implementing 
regulations.  Neither the Veteran nor his attorney has 
contended that any evidence relative to the issue decided 
herein is absent from the record.  The Veteran has been 
afforded an examination on the issue decided herein.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The 
examination afforded to the Veteran in July 2008 was 
conducted by a medical professional, who reviewed the claims 
file and solicited history from the Veteran.  X-rays were 
obtained, and range of motion tests were conducted for all 
joints.  The examination was extremely thorough, and the 
examiner provided a rationale for all opinions that was 
consistent with the record.  Thus, the Board concludes that 
this examination is adequate.  Nieves-Rodriguez v. Peake, 22 
Vet. App 295 (2008).

For the foregoing reasons, it is not prejudicial to the 
Veteran for the Board to decide this appeal.


Applicable Law and Regulations

Veterans are entitled to compensation from VA if they develop 
a disability "resulting from personal injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty." 38 U.S.C. §§ 1110 (wartime service), 1131 (peacetime 
service).  To establish a right to compensation for a present 
disability, a veteran must show: "(1) the existence of a 
present disability; (2) in-service incurrence or aggravation 
of a disease or injury; and (3) a causal relationship between 
the present disability and the disease or injury incurred or 
aggravated during service"-the so-called "nexus" 
requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. 
Cir. 2004).

In addition, the law provides that, where a veteran served 
ninety days or more of active military service and arthritis 
becomes manifest to a degree of 10 percent within one year 
from the date of termination of such service, such disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.307, 3.309 (2008).  While the 
disease need not be diagnosed within the presumption period, 
it must be shown, by acceptable lay or medical evidence, that 
there were characteristic manifestations of the disease to 
the required degree during that time.  Id.

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however, remote, are service-connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  
This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.310(a).  
This includes any increase in disability (aggravation) that 
is proximately due to or the result of a service connected 
disease or injury.  Establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either caused or aggravated by a service-
connected disease or injury.  Allen v. Brown, 7 Vet. App. 439 
(1995) (en banc).  While there has been a change in 38 C.F.R. 
§ 3.310, this claim predated the amendment, and the change is 
clearly more restrictive.  As such the original regulation is 
for consideration here.

The Board must determine whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either case, or whether the preponderance of 
the evidence is against the claim, in which case, service 
connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).


Lumbar Spine

In a January 1983 separation examination report of his 
medical history, the Veteran reported a history of recurrent 
back pain.  He complained of chronic back pain.  Examination 
of the spine was normal.

A September 1984 enlistment examination shows the Veteran 
reported a history of a strained back several months ago.  He 
had an occasional twinge and an abnormal x-ray.  X-ray showed 
incomplete fusion of the posterior arch of L5.  Following 
orthopedic evaluation, the summary of defects noted spina 
bifida of L-5 and acute lumbosacral angle.  

A July 1985 service record shows the Veteran complained of 
increasing low back pain for one week.  It had worsened after 
physical training.  He stated that he had a history of this 
problem.  Following examination, the assessment was a 
probable strained muscle.

A December 1987 service record shows the Veteran complained 
of low back pain.  He had no history of direct back trauma.  
He stated that he had back problems since 1982.  The 
assessment was rule out a cracked disk at L4-5.  An x-ray 
revealed spina bifida occulta and slight scoliosis concave to 
the left.  It was otherwise negative.

A January 1990 service record shows the Veteran complained of 
low back pain with radiation after heavy lifting.  It was 
noted he had slight scoliosis with convexing to the right, 
sacralization of both transverse processes of L5, and spina 
bifida of L5.  Otherwise, there were no abnormalities.

A May 1991 private medical record shows back pain, and a 
February 1992 private medical record shows the Veteran 
complained of low back pain for years.  The diagnosis was 
fibromyalgia.  An October 1992 private medical record shows 
the Veteran had mild dextroscoliosis and spina bifida occulta 
on lumbar spine x-ray.  A February 1998 x-ray report shows 
the Veteran had osteoarthritis in the lumbosacral spine and 
spina bifida.  Similar back complaints and findings were 
noted in subsequent private and VA medical reports.

A May 2004 VA x-ray report shows the Veteran had moderate 
degenerative changes at the level of L3-L4 with disc space 
narrowing and end plate sclerosis.  An April 2005 Social 
Security Administration examination resulted in an impression 
of degenerative osteoarthritis.

In July 2008, the Veteran underwent VA examination.  His 
medical records were reviewed, and an examination was 
conducted.  The Veteran did not know the date of onset of his 
low back pain and denied a history of trauma to the lumbar 
spine.  The examiner opined that it was less likely than not 
that the low back degenerative arthritis was caused by or 
related to the right ankle disability.  Because of the 
multiple possibilities for the cause of the degenerative 
joint disease of the lumbar spine before, during, and after 
service, the examiner could not resolve the issue of 
relationship to service without resort to mere speculation.

In February 2009, the Board received its requested opinion 
from the Veterans Health Administration (VHA).  The physician 
indicated that he reviewed the Veteran's file.  His 
complaints of pain in service were noted.  X-ray reports were 
reviewed and showed a diagnosis of osteoarthritis in February 
1998.  The Veteran's current diagnoses included spina bifida 
occulta, degenerative arthritis of the lumbar spine, and 
chronic low back pain.  The spina bifida began prior to 
birth.  The degenerative arthritis of the lumbar spine is a 
chronic, gradual condition.  In the absence of an acute 
feature (as is the case here), this was a chronic, gradual 
condition, and the physician was unable to determine the date 
of onset without resorting to extreme speculation.  The 
degenerative arthritis had multiple possible causes over the 
years before, during, and after military service.  It was 
therefore not possible to determine when it began without 
resorting to speculation.

Based on this evidence, the Board finds that service 
connection for degenerative joint disease of the lumbar spine 
is warranted.  None of the competent opinions of record have 
indicated whether the Veteran's arthritis of the lumbar spine 
is related to his service.  Both recent examiners have 
concluded that they are unable to give an opinion with regard 
to the origin of the Veteran's disability without resorting 
to speculation.  The Board finds that the Veteran's service 
treatment records show he complained on several occasions of 
having injured his back.  While it appears there was no 
severe trauma to the spine, the evidence does show the 
Veteran incurred several minor injuries of the lumbar spine 
during service.  We note the Veteran appears to have injured 
his spine between his periods of service, and his spine was 
noted to be abnormal upon entry to his second period of 
service.  However, he also reported a history of recurrent 
back pain upon separation from his first period of service.  
The Board finds this document is a credible representation of 
the history of the Veteran's low back pain.

Since there is no competent opinion of record that provides a 
conclusion as to whether the Veteran's lumbar spine 
degenerative joint disease began in service, and based upon 
the several injuries documented in the Veteran's service 
treatment records, the Board finds that service connection is 
warranted for lumbar spine degenerative joint disease as due 
to trauma in service.


Osteoarthritis of Multiple Joints

A January 1983 service record shows the Veteran complained of 
a history of swollen or painful joints.  He indicated that 
most of his joints ached in cold weather.

An August 1985 service x-ray report shows the Veteran's left 
shoulder had a slight sclerosis along the superior margin of 
the humeral head in the internal rotation view.  He had 
complained of a four-week history of left anterior shoulder 
pain after strain.  The treatment record shows an assessment 
of musculoskeletal pain of the left shoulder.

A Medical Board Report dated in October 1990 indicates that 
the veteran was noted to have beginning osteoarthritis of the 
right ankle manifested by instability and to be rated as 
analogous to degenerative joint disease of a major joint.  He 
had complained of pain and a feeling of instability to the 
right ankle since a severe sprain a year and a half ago.

A May 1991 private record shows the Veteran complained of 
joint pain and stated he was treated for rheumatoid arthritis 
as a child.  He indicated that he had recurrent migratory 
joint pain from time to time as an adolescent and young adult 
but had not needed treatment since then.  His rheumatoid 
arthritis in childhood mainly involved his right pitching arm 
while playing baseball.  Following examination, the 
assessment was polyarthralgias, acute and chronic.

A June 1991 private treatment record indicates the Veteran 
had a bone scan accomplished in conjunction with complaints 
of hand and back pain.  The scan was normal.  X-rays were 
also normal.  The impression was inflammation.

An October 1992 private x-ray report shows the Veteran's left 
ankle joint appeared normal although some left calcaneal 
spurring was noted.  The joint spaces of the bilateral knees 
and bilateral hands were well-maintained.

In a November 1992 private treatment record, K.S., M.D. 
indicated that the Veteran had no significant musculoskeletal 
problems until two years ago, while he was in service.  He 
experienced some minor repetitive trauma involving his 
ankles.  He stated that, over time, he had slowly developed 
pain in multiple joints, including his elbows, wrists, 
metacarpophalangeal joints, proximal interphalangeal joints, 
knees, and ankles.  He had been able to continue to work, 
which involved heavy manual labor.  He reported an extensive 
evaluation in 1991.  All x-rays at that time seemed to have 
been normal.  Following examination, the impression was 
arthralgias in multiple joints, with no evidence of 
inflammatory arthritis.  Dr. S informed the Veteran that he 
did not see any ongoing damage to the Veteran's joints.

An undated private treatment record shows the Veteran injured 
his shoulder at work, which required heavy lifting.  A 
subsequent January 1996 private record shows the Veteran had 
undergone surgery and had a six-month history of right 
shoulder pain since a lifting injury.

Private hospitalization records dated in August 1996 show the 
Veteran underwent arthroscopy of the right shoulder with 
arthroscopic Bankart reconstruction.  He had been diagnosed 
with recurrent subluxation.  A December 1996 physical therapy 
evaluation shows the Veteran hurt his shoulder at work over a 
year previously doing heavy lifting.

A February 1998 private record shows the Veteran complained 
of a number of falls and injuries in his previous job in 
building construction.  He currently had difficulty with his 
shoulders and joints.  The Veteran described his in-service 
problems with his right ankle.  He indicated that seven or 
eight years ago, he started having more aches and pains.  The 
doctor he was referred to told him that he was too young to 
have osteoarthritis.  He saw no one since that time for 
arthritis.  

February 1998 private x-ray reports show there was 
osteoarthritis of the feet, and the hands were normal.

In an undated letter that is contained with treatment records 
dated from April 1998 to July 2001, Dr. J.W. indicated that 
the Veteran had osteoarthritis of the ankles, knees, and 
spine, probably related to his aggressive physical activity 
over the ages.

A June 2000 private record shows the Veteran had a past 
medical history of osteoarthritis with polyarthralgias for 
several years especially significant in the hands and right 
shoulder.

August 2000 private records shows the Veteran had 
degenerative arthritis of the right shoulder and underwent a 
right hemiarthroplasty.  He described a long history of 
degenerative arthritis in the shoulder that had been markedly 
severe over the past five or six years.

In a July 2001 written statement, Dr. J.C. indicated that the 
Veteran had significant osteoarthritis of the hands and right 
shoulder.

A December 2001 private record shows the Veteran was 
diagnosed with painful right hemiarthroplasty of the shoulder 
and underwent arthroscopy and debridement.

In a June 2002 written statement, J.W., M.D. indicated that 
the Veteran had degenerative osteoarthritis in the upper and 
lower extremities.  It was a disease process that had been 
going on for many years.

A June 2002 private treatment record shows the Veteran 
complained of diffuse pain in his joints.  The diagnosis was 
osteoarthritis.

In May 2004, the Veteran underwent VA examination.  He 
complained of pain in multiple joints, including the 
bilateral knees, bilateral hands, bilateral wrists, and 
bilateral shoulders.  Generalized osteoarthritis had been his 
diagnosis.  Examination was conducted, but no x-rays were 
taken at that time.  The examiner concluded that the Veteran 
appeared to have arthritis of his shoulders and knees but 
could not find any specific complaints that related his pain 
to activity nor was it related to his right ankle.

Subsequent May 2004 VA x-ray reports reveal normal bilateral 
knees, a right shoulder resection of the humeral head with a 
normal left shoulder, normal bilateral hands, normal 
bilateral wrists, and talotibial joint osteoarthritis and a 
spur in the plantar surface of the right foot.

An August 2004 private treatment record shows the Veteran was 
treated for degenerative osteoarthritis with slowly 
deteriorating function.

In April 2005, the Veteran underwent examination in 
conjunction with his claim for Social Security Administration 
benefits.  He described pain in his joints and a history of 
right shoulder replacement.  The pain was worse in his 
shoulders and hands.  Following examination, the impression 
was degenerative osteoarthritis and right shoulder 
arthroplasty in December "2005."

Private treatment records dated from August to November 2006 
show the Veteran was diagnosed with a medial meniscus tear of 
the left knee, chondromalacia, osteoarthritis of the left 
knee, and internal derangement of the left knee, and he 
underwent arthroscopy.

Private treatment records dated from December 2006 to June 
2007 show the Veteran was treated for left wrist dislocation.

In July 2008, the Veteran underwent VA examination for the 
feet.  With regard to all of his joints, he contended that 
because of the rigors of service, he developed a generalized 
osteoarthritis.  He had pain in his feet while standing or 
walking or at rest.  On examination, there was objective 
evidence of tenderness on the plantar aspect.  X-rays 
revealed no fracture, subluxation, or other bony abnormality.  
The impression was bilateral calcaneal spurring.  The 
examiner could not determine if it was congenital or 
developmental.

In July 2008, the Veteran underwent VA examination for the 
hands.  There was a history of a fracture of the right hand 
in January 1989, for which the Veteran was awarded service 
connection.  The Veteran complained of pain in all fingers 
and thumbs.  X-rays revealed evidence of prior surgery of the 
carpal bones and mild proximal arthritic changes.  There was 
no acute osseous abnormality.  With regard to diagnosis, the 
examiner noted there was no objective evidence of arthritis 
of the right hand.  The left hand had mild degenerative joint 
disease of the first carpal-metacarpal joint.

In July 2008, the Veteran underwent VA examination for his 
joints.  Surgery of the right shoulder, right ankle, left 
knee and left wrist was noted.  The Veteran complained of 
pain in his knees, left ankle, right foot, hands, shoulders, 
and wrists.  He denied any symptoms associated with the hips 
and elbows.  X-rays of the left ankle revealed mild arthritic 
findings without acute osseous abnormality.  X-rays of the 
left knee revealed mild arthritic changes.  The examiner 
noted that there was no arthritis present in the left 
shoulder, right knee, and right wrist.  There were mild 
degenerative changes in the left wrist, right shoulder, left 
knee, and left ankle.

With regard to the right shoulder, since there was no history 
of trauma, the examiner concluded that it was degenerative 
arthritis.  Since there were no service records of trauma to 
the right shoulder, it was less likely than not that it was 
related to service or due to the service-connected ankle.  
With regard to the right wrist, since there was no treatment 
in service, it was less likely than not related to service.  
The Veteran was treated for a left shoulder strain in August 
1985.  However, there were no further problems.  Therefore, 
it was less likely than not that the current shoulder strain 
was related to service or to his service-connected condition.  
There was no treatment for the knees in service.  Therefore, 
any disability of the knees was less likely than not related 
to service.  The Veteran did not limp, and his knee disorders 
were less likely related to the right ankle condition.  Since 
there was no report of injury to the hands in service, it was 
less likely than not related to service.  The Veteran's mild 
arthritis of the left ankle was less likely than not related 
to service or to his right ankle.  He did not walk with a 
limp.  The Veteran had no arthritis of the feet.  However, 
the calcaneal spurs of the feet were less likely than not 
related to service.

Based on the evidence of record, the Board finds that the 
evidence preponderates against a finding that osteoarthritis 
of the left ankle, bilateral shoulders, bilateral knees, 
bilateral hands, bilateral wrists, bilateral elbows, 
bilateral feet, and bilateral hips is related service.  The 
July 2008 VA examiner thoroughly examined the Veteran and 
reviewed the claims file.  He determined that the arthritis 
found in the Veteran's joints was not related to service.  
The rationale was that he was not treated for any of these 
joints during service, and the Veteran did not have a limp 
associated with his service-connected right ankle.  
Therefore, the arthritis of the joints was not secondary to 
the right ankle disability.  The Board finds that this 
opinion is competent, and there is no competent opinion of 
record indicating otherwise.  The Board also notes that there 
is no suggestion that the right ankle disability aggravates 
the various joint disorders, especially in light of the 
examiner's finding of no limp associated with the right ankle 
disability.  See Allen v. Brown, 7 Vet. App. 439 (1995).  

While the Veteran had opined that his arthritis of multiple 
joints is related to his right ankle arthritis, which was 
diagnosed in service, the Veteran does not have the requisite 
medical training or knowledge to provide a competent opinion 
as to the etiology of his arthritis.  Jandreau v. Nicholson, 
492 F.3d 1372 (2007).

The Board notes that the Veteran was diagnosed with 
osteoarthritis of the right ankle upon separation from his 
second period of service.  However, it is clear from the 
record that the Veteran incurred trauma to his right ankle 
during service and, therefore, he is service connected for 
traumatic arthritis to the right ankle.  Furthermore, to the 
extent that the Veteran claimed entitlement to service 
connection for arthritis of the left shoulder, right knee, 
and right wrist, the Board notes that none has been found on 
x-ray.  Finally, the evidence shows the Veteran did not 
manifest arthritis of any of these joints to a compensable 
degree within one year of discharge.  All x-rays until 
February 1998 were negative for arthritis.

Thus, the Board concludes that the competent evidence of 
record preponderates against the Veteran's claim of 
entitlement to service connection for osteoarthritis of the 
left ankle, bilateral shoulders, bilateral knees, bilateral 
hands, bilateral wrists, bilateral elbows, bilateral feet, 
and bilateral hips.  As such, the claim must be denied.


ORDER

Service connection for degenerative joint disease of the 
lumbar spine is granted.

Service connection for osteoarthritis of the left ankle, 
bilateral shoulders, bilateral knees, bilateral hands, 
bilateral wrists, bilateral elbows, bilateral feet, and 
bilateral hips is denied.


REMAND

In an August 2008 RO decision, the Veteran's disability 
rating for his right ankle disability was continued at 20 
percent.  In September 2008, the Veteran submitted a timely 
notice of disagreement with the decision on this claim.  The 
Court has held that where a notice of disagreement has been 
filed with regard to an issue, and a statement of the case 
has not been issued, the appropriate Board action is to 
remand the issue to the RO for issuance of a statement of the 
case.  Manlincon v. West, 12 Vet. App. 238 (1999).

Since the Board has granted the Veteran's claim of 
entitlement to service connection for degenerative joint 
disease of the lumbar spine, the RO will assign a disability 
evaluation to this claim.  In addition, the Veteran has 
initiated an appeal with regard to the disability rating 
assigned to his right ankle disability.  Thus, the Veteran's 
claim of entitlement to service connection for TDIU must be 
remanded because it is inextricably intertwined with the 
ratings assigned to these two disabilities.

Accordingly, the case is REMANDED for the following action:

1.  Issue a Statement of the Case (SOC) 
regarding the issue of entitlement to an 
increased rating for degenerative joint 
disease of the right ankle with fusion of 
the right tibiotalar.  The Veteran must be 
advised of the time limit for filing a 
substantive appeal.  Only if the appeal is 
timely perfected, should this matter be 
returned to the Board.

2.  After assigning a disability 
evaluation to the Veteran's service-
connected lumbar spine degenerative joint 
disease, readjudicate his claim of 
entitlement to TDIU.  Issue a Supplemental 
SOC if necessary.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


